Wedell, J.
(dissenting): There is no question concerning the fact that funeral expenses constitute a first-class claim against a decedent’s estate. (G. S. 1935, 22-701.) True, our statutes contain no express authorization for the purchase of a marker or tombstone as an item of funeral expense. Nor do they make express provisions for other proper items of funeral expense. By the great weight of *641authority a tombstone or monument,, suited to the conditions of .the estate, to identify 'and protect the remains of a deceased person is now regarded as highly proper and as a legitimate item of funeral expense regardless of express statutory sanction or testamentary authorization. And this is especially true where the estate is solvent as in the instant case. The deceased was a bachelor. He died intestate and collateral heirs were to receive the residue of his estate. The time for the final settlement of his estate had arrived and no provision had been made for even a marker for his remains. In my opinion the administrator had the right to purchase the tombstone. The reasonableness of its cost, $200, is not and, of course, could not well be questioned' in view of the fact $3,7.62.43 remained for distribution among collateral heirs. In Boyer et al. v. Cole, Administrator, 16 Del. Ch. 445, it was said:
“Section 3372, Revised Code, 1915, provides for the payment of ‘funeral expenses.' At common law, the cost of a tombstone for a deceased person was not a proper charge against his estate unless its erection was directed by will, especially if creditors were affected thereby (Halsbury’s Laws of England, Yol. 14, p. 241); but a reasonable charge for a stone, depending, in part, upon the station in life of the deceased and the size, of her estate, is now allowed as a funeral expense in both England and America. (24 C. J. 93; Woerner’s Amer. Law of Administration, Yol. 2, §§357, 358, 359; Kroll v. Close, 82 Ohio St. 190, 92 N. E. 29, 28 L. R. A., n. s., 572; In re Sheetz’s Estate, 2 Woodw. Dec. [Pa.] 407; In re Weringer's Estate, 100 Cal. 345, 34 Pac. 825; Fairman’s Appeal, 30 Conn. 205; Phillips v. Duckett, 112 Ill. App. 587; Hancock v. Padmore, 1, B. & Ad. 260, 109 Eng. Rep. 783.) This rule applies, even though the estate be insolvent, though the expenditures are more closely scrutinized and should be more moderate where a creditor is affected thereby. (Woerner’s Law of Administration, §§ 358, 359; Hancock v. Padmore, 1 B. & Ad. 260, 109 Eng. Rep. 783; Phillips v. Duckett, 112 Ill. App. 587; 24 C. J. 93.)” (p. 447.)
See, also, 11 R. C. L., § 253, p. 226; 3 Schouler on Wills, Executors and Administrators, 6th.ed., § 2762, p. 2391; Seitz v. Engert, 13 Cal. App. 2d 302, 56 P. 2d 1242; In re Estate of McMath, 209 Ia. 414; Kennedy v. Parks, 217 Ala. 323; Pistorius’ Appeal, 53 Mich. 350; Crapo, Ex’r, v. Armstrong, 61 Ia. 697; Lutz v. Gates, Adm’r, 62 Ia. 513; Estate of Andrew C. Barclay, Deceased, 11 Phila. Rep. 123; Succession of Dunn, 6 La. App. 663.
Insistence upon moderation in such expenditures out of the estate of the deceased is well expressed in 2 Woerner’s Amer. Law of Administration, 3d ed., § 360, as follows:
“But large expenditures for burials, disproportioned to the assets of an estate, should not be encouraged. If greater economy were insisted on, in *642small as well as in great estates, many a widow and heir struggling under the privations of bitter poverty would have reason to be thankful for being prevented from wasting a substantial part of their means upon the fruitless pomp and ceremony of an extravagantly costly funeral. It should also be remembered that if the survivors sincerely desire to commemorate the merits of a departed spouse, father, or other relative, or one admired for his virtues, by the erection of an imposing monument, the offering should be their voluntary act; it loses its value and significance if paid for out of the decedent’s estate.” (p. 1195.)
The trial court found the expense of the tombstone was reasonable, considering the financial condition of the estate, and constituted a proper item of funeral expense. That the cost of the tombstone was reasonable is not denied. That such a marker or tombstone constitutes not only a highly proper, but also a legitimate item of funeral expense is supported by the overwhelming weight of authority. It follows the expense of such a marker or tombstone is a valid claim against the estate of a decedent to which the seller thereof may look for payment.
Since the court has seen fit to limit the opinion to the single question of whether an administrator has authority to purchase a marker or tombstone, it becomes unnecessary to deal with the further question of the effect of the objection to the purchase thereof by the coadministrator. For that reason I have not previously commented on that subject. In view, however, of the specially concurring opinion I may state, that in my opinion, the objection by a coadminis-trator to the payment of the cost of a tombstone out of the funds of the estate does not alter the law which makes a tombstone a legitimate item of funeral expense and therefore a valid claim against a decedent’s estate.